DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a device, classified in CPC H01L23/3142.
II. Claims 15-20, drawn to a method of forming the device, classified in CPC H01L21/565.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of making the product.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, for example, the device does not require that a die attached to a die attach region of a package substrate at a first surface thereof also includes a die pad on a second surface.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art in view of different classification and, thus, would require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Species Election
This application contains claims directed to the following patentably distinct species:
If the applicant elects Invention I, the following further election is required:
Species I, covering a device made by the process shown in Fig. 4a (e.g. claim 6, device with leadframe completely coated with adhesion enhancement layer);
Species II, covering a device made by the process shown in Fig. 4b (e.g. claim 13, device with clip bond completely coated with adhesion enhancement layer);
Species III, covering a device made by the process shown in Fig. 5a (e.g. claim 7, device with package substrate and clip bond partially coated with adhesion enhancement layer); 
Species IV, covering a device made by the process shown in Fig. 6 (e.g. device with all disclosed metallic elements, including wire bonds, partially coated with adhesion enhancement layer).
If the applicant elects invention II, the following further election is required:
Species I, shown, for example, in Fig. 4a (i.e. method for forming a device with complete coating of package substrate by adhesion enhancement layer);
Species II, shown, for example, in Fig. 4b (e.g. claim 17, method for forming a device with complete coating of clip bond by adhesion enhancement layer);
Species III, shown, for example, in Fig. 5a (e.g. claim 18, method for forming a device by coating exposed portions of a package substrate and clip bond by adhesion enhancement layer, without coating wire bonds coating);
Species IV, shown, for example, in Fig. 6 (e.g. method for forming a device by coating all metallic components of the device with adhesion enhancement layer, including wire bonds).
 The species are independent or distinct because claims to different species recite mutually exclusive characteristics of such species.  For example, Species I of Invention I requires that the package substrate be completely coated with adhesion enhancement layer whereas the remaining species II-IV require only partial coating of the substrate package.  Moreover, Species II of Invention I requires that the clip bond be completely coated with the adhesion enhancement layer whereas species I and III-IV require only partial coating of the clip bond.  Furthermore, Species III of Invention I requires that adhesion enhancement be coated on exposed metallic components of the device, excluding wire bonds and Species IV of Invention I requires that adhesion enhancement be coated on exposed metallic components of the device, including wire bonds.  Similarly, Species II of Invention II requires that a conductive sheet, from which a clip bond is singulated, be completely coated with the adhesion enhancement layer, whereas species I and III-IV require only partial coating of the clip bond.  Furthermore, Species III of Invention II requires that adhesion enhancement layer be coated on exposed metallic components of the device before wire bonding and Species IV of Invention II requires that adhesion enhancement layer be coated on exposed metallic components of the device after wired bonding.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claim 1 appears to be generic to all species of Invention I and claim 15 appears to be generic to all species of Invention II.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species required a different field of search and/or the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/26/2022